Exhibit 10.14

 

SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS

 

THIS SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS (the “Agreement”) is entered
into between Merit Medical Systems, Inc., a Utah corporation (“Employer”), and
Brian Ferrand (“Employee”).

 

Definitions

 

Employer:  As used herein, the term “Employer” shall mean and refer to Merit
Medical Systems, Inc., a Utah corporation.

 

Affiliate:  As used herein, the term “Affiliate” shall mean and refer to any
officer, director, shareholder, employee, and/or agent of Employer; and/or any
subsidiary, division, or affiliate of Employer (including without limitation any
officer, director, shareholder, employee, and/or agent of any such subsidiary,
division, or affiliate); and/or any entity (including without limitation any
officer, director, shareholder, employee, and/or agent of such entity) in which
Employer owns, directly or indirectly, a legal or beneficial interest (whether
in whole or in part); and/or any individual or entity (including without
limitation any officer, director, shareholder, employee, and/or agent of such
entity) that owns, directly or indirectly, a legal or beneficial interest
(whether in whole or in part) in Employer.

 

Background

 

Employer has terminated Employee’s employment, effective October 18, 2004 (the
“Termination Date”).  By this Agreement, and the sums paid to or for the benefit
of Employee hereunder, Employer and Employee intend to resolve any and all
disputes of any kind or character, if any, between them, including without
limitation any and all disputes arising from or related to Employee’s employment
with Employer or any Affiliate, the termination of that employment, or
otherwise.  Accordingly, Employer and Employee hereby agree as follows:

 

Agreement

 

1.                                      Payment to Employee.

 

a.                                       Employer shall pay Employee the sum of
Four Hundred Twenty Three Thousand Seventy-Six and 95/100 Dollars ($423,076.95),
payable in 44 equal, bi-weekly installments in the amount of $9,615.39
consistent with Employer’s regular and customary payroll practices, with the
first payment to occur on Employer’s first regular payroll immediately following
the Termination Date and continuing thereafter until paid in full (the “Payout
Period”).

 

b.                                       If Employee properly elects
continuation coverage under Employer’s group medical and/or dental insurance
plan pursuant to Sections 601 through 607 of the Employee

 

1

--------------------------------------------------------------------------------


 

Retirement Income Security Act of 1974, as amended (“COBRA”), Employer will pay
that portion of the premium which Employer paid on behalf of Employee and
Employee’s enrolled family members prior to the Termination Date through the
earlier of (a) April 30, 2006; (b) the date Employee first becomes eligible for
coverage under any group health plan maintained by another employer of Employee
or his spouse; or (c) the date such COBRA continuation coverage otherwise
terminates as to Employee under the provisions of Employer’s group medical
insurance plan.  Nothing herein shall be deemed to extend the otherwise
applicable maximum period in which COBRA continuation coverage is provided or
supersede the plan provisions relating to early termination of such COBRA
continuation coverage.  Employee agrees that his portion of the premium for such
coverage, if any, shall be deducted from the payments payable to Employee under
Section 1.a. above.

 

Payment of any monies to or on behalf of Employer under this Section 1 shall be
subject to all applicable federal, state, and local payroll withholding taxes.

 

2.                                      Review and Revocation.  Employee
understands and agrees that he has 45 days from the date he receives this
Agreement to consider the terms of and to sign this Agreement.  Employee
understands that, at his sole and absolute discretion, he may sign this
Agreement prior to the expiration of the 45-day period.

 

Employee further acknowledges and understands that he may revoke this Agreement
for a period of up to 7 days after he signs it (not counting the day it was
signed) and that the Agreement shall not become effective or enforceable until
the 7-day revocation period has expired.  To revoke this Agreement, Employee
must give written notice stating that he wishes to revoke the Agreement to
Director, Organizational Development, Merit Medical Systems, Inc., 1600 Merit
Drive, South Jordan, UT 84095, Telefax: 801/208-4302.  If Employee mails a
notice of revocation to Employer, it must be postmarked no later than 7 days
following the date on which he signed this Agreement (not counting the day it
was signed) or such revocation shall not be effective.

 

3.                                      Release of All Claims.  In consideration
for the payments stated in Section 1 and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Employee, for himself and his heirs, assigns, and all persons and entities
claiming by, through, or under him, hereby irrevocably, unconditionally, and
completely releases, discharges, and agrees to hold Employer and its Affiliates,
individually or in any combination thereof (hereinafter collectively referred to
as “Releasees”), harmless of and from any and all claims, liabilities, charges,
demands, grievances, and causes of action of any kind or nature whatsoever,
including without limitation claims for contribution, subrogation, or
indemnification, whether direct or indirect, liquidated or unliquidated, known
or unknown, which Employee had, has, or may claim to have against Releasees
(hereinafter collectively referred to as “Claim(s)”).

 

The release, discharge, and agreement to hold harmless set forth in this
Section 3 includes without limitation any Claim(s) that Employee has, had, or
may claim to have against Releasees (a) for wrongful termination or discharge,
negligent or intentional infliction of emotional distress, breach

 

2

--------------------------------------------------------------------------------


 

of express or implied contract of employment (including without limitation any
Claim(s) under the Arizona Employment Relationship and Constructive Discharge
Law, the Employment Agreement dated April 1, 1998, between Employer and
Employee, any other written or oral agreement of any type or kind, or
otherwise,), breach of the covenant of good faith and fair dealing, defamation,
breach of privacy, whistleblowing, employment-related torts, negligence, or
personal injury (whether physical or mental); (b) for any Claim(s) arising under
federal or state law, including without limitation Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Americans with Disabilities Act,
the Age Discrimination in Employment Act, the Utah Antidiscrimination Act, the
Arizona Civil Rights Act, or any other federal, state, or local law prohibiting
discrimination or harassment on the basis of race, color, religion, sex, age,
national origin, disability, or any other protected group status; (c) for any
Claim(s) arising under the Employee Retirement Income Security Act (“ERISA”),
(d) for any Claim(s) arising under the Family and Medical Leave Act or any
similar family, medical, school, or other leave law under any Arizona state,
county, or city law or ordinance; (e) for any Claim(s) for attorney’s fees or
costs, and (f) for any other Claim(s) in any way related to or arising out of
Employee’s employment with Employer or the termination of that employment.

 

Nothing in this Agreement waives Employee’s rights, if any, to continue
Employee’s participation in Employer’s group health insurance plan, as allowed
by COBRA and the terms, conditions, and limitations of the plan.

 

4.                                      Full and Complete Release.  Employee
understands and agrees that he is releasing and waiving Claim(s) that he does
not know exist or may exist in his favor at the time he signs this Agreement
which, if known by him, would materially affect his decision to sign this
Agreement.  Nonetheless, for the purpose of implementing a full and complete
release and discharge of Releasees, Employee expressly acknowledges that the
release set forth in Section 3 is intended to include in its effect, without
limitation, all Claim(s) which Employee does not know or suspect to exist in his
favor and that the release set forth in Section 3 contemplates the
extinguishment of any such Claim(s).

 

5.                                      Covenant of Confidentiality.  Employee
agrees that, as a material term of this Agreement and to protect the goodwill,
the Confidential Information (as defined below), and the business of Employer,
Employee shall not, from the date of this Agreement through the end of the
Payout Period or at any time thereafter, without the express, prior written
consent of the President of Employer: (i) ever reveal, disclose, furnish, make
accessible, or disseminate any of Employer’s Confidential Information or any
other matter concerning the business affairs of Employer or of any customer or
vendor of Employer or (ii) ever use or exploit any of Employer’s Confidential
Information or any other matter concerning the business affairs of Employer or
of any customer or vendor of Employer for the personal and/or financial use,
gain, or benefit of Employee or of any other person or entity or for any other
purpose.

 

For purposes of this Agreement, “Confidential Information” means names,
addresses, telephone numbers, contact persons, and other identifying and
confidential information about persons, firms, corporations, and/or other
entities that are or become customers, accounts, licensors, vendors, and/or
suppliers of goods or services to or of Employer; customer lists; details of
client or

 

3

--------------------------------------------------------------------------------


 

consultant contracts; details of customer usage; non-public pricing policies;
operational methods; marketing plans or strategies; product and program
developments and plans; research projects; technology and technical processes;
business acquisition plans; personnel information and plans, including without
limitation compensation and contract terms; methods of production; inventions;
improvements; designs; original works of authorship; derivative works; formulas;
processes; compositions of matter; computer software and related information,
including without limitation programs, code, concepts, methods, routines,
formulas, algorithms, designs, specifications, architectures, or inventions
embodied therein, as well as all data, documentation, and copyrights related
thereto; patent applications; databases; mask works; trade secrets; know-how;
ideas; service marks; planned or proposed Website ideas and plans, including but
not limited to look and feel; and other intellectual property or proprietary
information rights and any and all rights, applications, extensions and renewals
in connection therewith (either proposed, filed, or in preparation for filing);
and financial information and general confidential business information of the
Employer.  Such information is confidential and unique, not generally known in
the industry, and gives the Employer a competitive advantage and significantly
enhances the Employer’s goodwill.

 

Notwithstanding the foregoing, Confidential Information excludes information not
protected by trademark, copyright, patent, or other similar state, federal, or
worldwide protection and that, through no fault of Employee, is generally known
to the public, is generally employed in the medical device or equipment
manufacturing industry at or after the time Employee first learns of such
information, or generic information or knowledge which the Employee would have
learned in the course of similar employment or work elsewhere in the medical
device or equipment manufacturing industry; provided, however, that Employee
shall bear the burden of proving that any information disclosed or used by
Employee does not meet the definition of Confidential Information set forth
above and/or that the disclosure or use of Confidential Information occurred
through no fault of Employee.

 

6.                                      Covenant Not to Provide Services /
Solicit Existing Customers.  Employee acknowledges the character of Employer’s
business and the substantial amount of time, money, and effort that Employer has
spent and will spend in recruitment of clients, customers, and/or accounts.  As
a material term of this Agreement and to protect the goodwill, the Confidential
Information, and the business of Employer, Employee covenants that, from the
date of this Agreement through the end of the Payout Period, Employee shall not,
anywhere in the United States, either individually or on behalf of or with any
person or entity, directly or indirectly (a) provide services relating to the
manufacture or sale of medical devices or equipment of the type and kind
manufactured and/or sold by Employer to any individual or entity that was a
customer, client, or account of Employer at the time Employee’s employment with
Employer terminated or at any time during the one (1) year period immediately
preceding such termination, (b) solicit or otherwise attempt to sell medical
devices or equipment of the type and kind manufactured and/or sold by Employer
to any individual or entity that was a customer, client, or account of Employer
at the time Employee’s employment with Employer terminated or at any time during
the one (1) year period immediately preceding such termination, (c) solicit or
otherwise attempt to sell medical devices or equipment of the type and kind
manufactured and/or sold by Employer to any individual or entity that was a
prospective customer,

 

4

--------------------------------------------------------------------------------


 

client, or account whose business Employee solicited as a representative of or
on behalf of Employer or with whom Employee became acquainted or whose identity
Employee learned of as a consequence of his employment with Employer within the
six (6) month period immediately preceding the termination of Employee’s
employment with Employer, (d) solicit or otherwise deal with any clients,
vendors, or independent contractors of Employer in any manner designed to (or
that reasonably could) divert business from Employer, and/or (e) solicit or
otherwise induce any employee of Employer to terminate his/her employment with
Employer.

 

7.                                      Return of Goods to Employer.  Employee
covenants and represents that he has returned to Employer all Confidential
Information, the cellular phone provided to him by Employer, all company credit
cards, office keys, etc. that he obtained or that were made available to him as
a consequence of his employment with Employer.  Notwithstanding the foregoing,
Employee may retain the laptop computer provided for his use by Employer after
Employer has had the opportunity to erase all Confidential Information or other
matters Employer deems appropriate from such laptop computer.

 

8.                                      Limited Covenant Not to Compete. 
Employee acknowledges that Boston Scientific Corporation is a direct competitor
of Employer and that any association by Employee with Boston Scientific
Corporation would likely require Employee to disclose or to rely on information
protected by Section 5 of this Agreement in the satisfactory performance of his
job and/or consulting services for Boston Scientific Corporation.  Accordingly,
to protect the goodwill, the Confidential Information, and the business of
Employer, Employee hereby agrees that, from the date of this Agreement through
the end of the Payout Period, Employee shall not, either directly or
indirectly,  be an employee of, provide consulting services of any kind or
character to, or in any way be connected with Boston Scientific Corporation or
any subsidiary or affiliate of Boston Scientific Corporation without the prior
written consent of the President of Employer.  Except as specifically set forth
in this Section 8, Employee may accept employment with or act as a consultant to
any other individual or entity provided that Employee will not, by satisfying in
good faith the obligations of his position or responsibilities with such
individual or entity, reasonably be likely to violate the provisions of either
Sections 5 or 6 of this Agreement.

 

9.                                      Resignation as Officer.  Employee hereby
resigns as an officer of Employer or any Affiliate, effective October 18, 2004.

 

10.                               Wages and Commissions Paid in Full.  Except as
specifically set forth in Section 1 above, Employee acknowledges that he has
received all monies due and owing to Employee from Employer, including without
limitation any monies due and owing to Employee for wages, accrued but unused
vacation benefits, commissions, or otherwise and that he has no claim against
Employer whatsoever for the payment of any further wages, commissions, vacation
benefits, or other monies except as specifically set forth in Section 1. 
Employee acknowledges and agrees that he shall not be eligible for vacation,
sick leave, retirement, life insurance, disability insurance, worker’s
compensation, or any other benefit that is or may become available to employees
of Employer.

 

5

--------------------------------------------------------------------------------


 

11.                               Agreement Confidential.  This Agreement is
confidential information owned by Employer.  Employee agrees that he shall not
disclose the terms of this Agreement except to the extent required by law. 
Notwithstanding the foregoing, Employee may disclose the terms of this Agreement
to his spouse, attorney, and/or tax advisor.  If Employee discloses the terms of
this Agreement to his spouse, attorney, and/or tax advisor, he will advise such
person that, as a condition of such disclosure, s/he must not disclose the terms
of this Agreement except to the extent required by law.

 

12.                               Nondisparagement.  Employee covenants that, as
an agreed on material term of this Agreement, he will not make any disparaging
remarks about Employer, or any director, officer, or employee of Employer, and
shall refrain from saying or doing anything that could in any way hold Employer
or any director, officer, or employee of Employer up to disrepute in the eyes of
any other person or entity or that could in any way interfere with Employer’s
current or future business plans or activities.

 

13.                               Not an Admission.  This Agreement does not
constitute an admission by Releasees, and Releasees specifically deny, that
Releasees have violated any contract, law, or regulation or that they, it, or
s/he has discriminated against Employee or otherwise infringed on Employee’s
rights and privileges or done any other wrongful act.

 

14.                               Severability.  If a court of competent
jurisdiction shall find that the provisions of Section 3 of this Agreement is
unenforceable, whether in whole or in part, then Employer shall have the right,
at its sole option and to the extent allowed by applicable law, to rescind this
Agreement and to cease any payments due and/or to recover from Employee all sums
paid by Employer to Employee under Section 1 of this Agreement.  Except as set
forth in the immediately preceding sentence, if any part of this Agreement is
found to be unenforceable, the other provisions shall remain fully valid and
enforceable.  It is the intention and agreement of the parties that all of the
terms and conditions hereof be enforced to the fullest extent permitted by law.

 

15.                               Entire Agreement.  This Agreement constitutes
the entire integrated understanding between the parties regarding the subject
matter hereof and supersedes all negotiations, representations, prior
discussions, and preliminary agreements between the parties with respect to the
subject matter hereof.  No promise, representation, warranty, or covenant not
included in this Agreement has been or is relied upon by either party.  
Notwithstanding any statute or case law to the contrary, this Agreement may not
be modified except by a written instrument signed by each of the parties,
whether or not such modification is supported by separate consideration.

 

16.                               Governing Law.  Notwithstanding any conflict
of laws provisions to the contrary, this Agreement shall be governed by the laws
of the State of Utah, and each party hereby expressly submits itself or himself
to the exclusive, personal jurisdiction of the courts situate in the State of
Utah with respect to any and all claims, demands, and/or causes of action
asserted or filed by any party in any way relating to, or arising out of, this
Agreement or the subject matter hereof.

 

6

--------------------------------------------------------------------------------


 

17.                               Waiver.  Any waiver by any party hereto of any
breach of any kind or character whatsoever by any other party, whether such
waiver be direct or implied, shall not be construed as a continuing waiver of,
or consent to, any subsequent breach of this Agreement on the part of the other
party.  In addition, no course of dealing between the parties, nor any delay in
exercising any rights or remedies hereunder or otherwise, shall operate as a
waiver of any of the rights or remedies of the parties.

 

18.                               Binding Nature.  This Agreement shall inure to
and bind the heirs, devisees, executors, administrators, personal
representatives, successors, and assigns (as applicable) of the respective
parties hereto.

 

19.                               Headings.  The headings contained in this
Agreement are for ease of reference only and shall not limit or otherwise affect
the interpretation of this Agreement

 

20.                               Entire Agreement.  This Agreement contains the
entire integrated understanding of the parties with respect to the subject
matter of this Agreement and shall not be modified other than by an instrument
in writing signed by both Employer and Employee.

 

21.                               Attorney’s Fees.  If a civil action or other
proceeding is brought to enforce this Agreement, the prevailing party shall be
entitled to recover reasonable attorney’s fees, costs, and expenses incurred, in
addition to any other relief to which such party may be entitled.

 

22.                               Knowing and Voluntary Execution.  Employee
acknowledges that he has read this Agreement carefully and fully understands the
meaning of the terms of this Agreement.  Employee acknowledges that he has
signed this Agreement voluntarily and of his own free will and that he is
knowingly and voluntarily releasing and waiving all Claim(s) that he has or may
have against Releasees.  Employee further acknowledges that he has been advised,
by this Agreement, to consult with an attorney of his choice prior to signing
this Agreement.  Each party agrees that he or it shall be solely responsible for
any attorney’s fees incurred by that party in the negotiation and execution of
this Agreement.

 

7

--------------------------------------------------------------------------------


 

 

 

 

“EMPLOYEE”

 

 

 

 

 

 

 

 

 

 

 

DATED:

 

 

 

 

 

 

 

Brian Ferrand

 

 

 

 

 

 

 

 

 

“EMPLOYER”

 

 

 

 

 

 

 

 

 

Merit Medical Systems, Inc.,

 

 

 

 

   a Utah corporation,

 

 

 

 

 

 

 

 

 

 

 

DATED:

 

 

By:

 

 

 

 

 

Its:

 

 


 

8

--------------------------------------------------------------------------------